DETAILED ACTION
The Office acknowledges receipt of the Applicant’s response and amendments filed 23 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-12 and 14-22 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the Applicant’s claimed combination including the following features:
a support structure carrying at least the tube forming device… the support structure comprising at least one support column supported on the base support structure and extending perpendicularly away from the base support structure, the at least one support column being arranged within the isolation chamber, the at least one support column carrying at least indirectly the tube forming device and extending parallel to the longitudinal axis of the tube forming device
at least one support column removably mounted to the support platform of the base support structure and extending perpendicularly away from the support platform of the base support structure
The Applicant’s arguments filed 23 May 2022 are persuasive. Notably it is argued:
Runge describes a tube feeding mechanism 24/tube forming sleeve member 31 mounted on a platform forming plate that is connected to a pair of posts 12, 13. But Runge does not disclose or suggest that in a packaging machine in which a tube forming device is mounted to the isolation chamber housing, the packaging machine should be modified so that the tube forming device is instead mounted, at least indirectly, on a support column(s) positioned in the isolation chamber, particularly where the isolation chamber is also supported on a base support structure which houses the package forming unit. An ordinarily skilled artisan, aware of Runge’s disclosure, would have had no reason to implement Runge’s disclosure in Ghirardello’s quite different packaging machine in a manner that would have resulted in the claimed packaging apparatus recited in independent Claim 1

The combinations of the claimed limitations are novel and found to be allowable over the prior art.  The cited references taken singly or in combination do not anticipate or make obvious the Applicant’s claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694. The examiner can normally be reached M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW M TECCO/Primary Examiner, Art Unit 3731